CLEVENGER, Circuit Judge.

ORDER

The United States moves to summarily affirm the Court of Federal Claims’ judgment dismissing Luis A. Cañizares’ complaint for lack of jurisdiction. Cañizares opposes, moves for sanctions, and submits a “supplemental brief.” The United States opposes the motion for sanctions. Cañizares replies.
Cañizares filed a complaint with the Court of Federal Claims seeking review of a Social Security Administration (SSA) decision, dismissal of certain SSA employees for negligence, and damages. The Court of Federal Claims dismissed Cañizares’ complaint for lack of jurisdiction on the ground that it does not have jurisdiction over tort claims or SSA decisions. Cañizares appealed to this court.
The United States argues that the Court of Federal Claims’ judgment should be summarily affirmed. We agree. Summary disposition of a ease “is appropriate, inter alia, when the position of one party is so clearly correct as a matter of law that no substantial question regarding the outcome of the appeal exists.” Joshua v. United States, 17 F.3d 378, 380 (Fed.Cir.1994). In the present case, it is clear that summary disposition is warranted. Cañizares’ complaint, grounded in tort law and Social Security law, clearly is not within the jurisdiction of the Court of Federal Claims. See 28 U.S.C. § 1491(a)(1) (Court of Federal Claims has “jurisdiction to render judgment upon any claim against the United States founded either upon the Constitution, or any Act of Congress or any regulation of an executive department, or upon any express or implied contract with the United States, or for liquidated or unliquidated damages not sounding in tort”); Marcus v. United States, 909 F.2d 1470, 1471 (Fed.Cir.1990).
Accordingly,
IT IS ORDERED THAT:
(1) The United States’ motion for summary affirmance is granted.
(2) Cañizares’ motion for sanctions is denied.
(3) Each side shall bear its own costs.